department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list apr legend taxpayer a ira account b financial_institution c thrift_savings_plan account d date e date f date g amount dear this letter is in response to your request for a letter_ruling dated date as supplemented by additional information dated date in which you requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to an unexpected loan distribution from his thrift_savings_plan tsp account d upon his retirement from the military and hospitalization during the 60-day period the funds were deposited into individual_retirement_account ira account b on date g following the expiration of the 60-day period -2- taxpayer a served in active_duty in the united_states air force during this period of time he maintained tsp account d taxpayer a had previously received a participant_loan from account d he retired from active_duty military service on date e upon his retirement taxpayer a had an outstanding balance of amount on the participant_loan taxpayer a received a notice dated date f from the tsp that as the result of his separation from federal service it had closed his outstanding participant_loan by declaring amount distribution the notice stated that he had days to deposit an amount up to amount into a traditional_ira or other eligible_employer_plan using personal funds he did not receive any funds as the result of this declared distribution a taxable it has been represented that taxpayer a was not provided any advice by any military finance or other personnel specialists concerning the tax consequences of separating from service with an outstanding participant ioan or that the outstanding balance on such a loan would become a taxable_distribution as a result taxpayer a was surprised to receive the notice stating the outstanding loan balance was considered a distribution and that he had 60-days to deposit amount into an ira the documentation taxpayer a provided indicates that upon receiving notice of the declared distribution of amount from tsp account d he intended to roll amount into an ira within the days however documentation submitted indicates that taxpayer a was hospitalized with chest pains and an abnormal ekg reading for days which required post hospitalization specialized care in addition during the 60-day period he was injured in a car accident in which he suffered injuries which required continued orthopedic and cardiac care as the result he was unable to complete the rollover into ira account b with financial_institution c within the 60-day period the funds were deposited into ira account b on date g following the expiration of the 60-day rollover period medical documentation submitted in his request indicates the severity of his medical problems and the extent of his treatment for these conditions at all times during the day period he had sufficient funds to complete the rollover based on the above facts and representations taxpayer a has requested a ruling that the internal_revenue_service service’ waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount from tsp account d sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days qvuu9iz8005e following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan that the secretary sec_402 of the code provides in relevant part may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities e revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by the unexpected distribution of his outstanding loan balance in the tsp following separation from military service and subsequent medical emergencies which impaired his ability to accomplish a timely rollover therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the declared distribution of amount from tsp account d provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount contributed to ira account b will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto ryv9zsuosel this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact aa wae eeeeee id number _ by phone at - or by fax at xt_xex please address all correspondence to se t ep ra t1 sincerely carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
